 INTERNATIONAL HARVESTER COMPANY85International Harvester Company and Sales Drivers &Helpers, Local 274, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 28-CA-3718December 7, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn June 2, 1976, Administrative Law Judge RogerB.Holmes issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief. The Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith.We agree with the Administrative Law Judge'sholding that Respondent violated Section-8(a)(5) and(1) of the Act by its failure to bargain with the Unionregarding the effects on the unit employees of itsdecision to remove the job classification of fleetaccount executive from the bargaining unit and toremove the fleet account work, which was previouslyperformed by employees in the -unit. However, wecannot -agree with his conclusion that Respondenthad no duty to bargain over its decision to take suchaction.As more fully explicated in the Administrative LawJudge'sDecision, the record reveals the followingfacts.Respondent is engaged in the sale and serviceof trucks through dealers and some 150 branchesthroughout the United States. The Union was certi-fied in 1975 as the exclusive bargaining representativeof the unit consisting of the five retailsalesrepresen-tatives and one fleet account executive at Respon-dent's Phoenix, Arizona, branch.Shortly after the contract negotiations commenced,Respondent's representatives announced that a deci-sionhad been made on a nationwide basis to removefleet salesand used-trucksalesfrom the branchoperations and from the domain of the branchmanagersand place them in a different chain ofcommand through the regionalsalesmanagers. It isundisputed that the Respondent's representativesrefused at all times to bargain about this decisionwith respect to the Phoenix branch.'Certain "yardsticks," which had been unilaterallyestablished by the Company, were used to definewhat constituted a fleet account. It is clear that, bythis definition, all,the retail sales representativesand not just the fleet account executive were respon-sible for varying numbers of fleet accounts before thechanges.The fleet account executive was in fact removedfrom the unit and placed under the responsibility ofthe regional manager rather than the branch manag-er.He continued to use the branch office, but thebranch was compensated for the service. Most of thefleet accounts were assigned to him, but the record isclear that the "yardsticks" were not adhered toabsolutely and many fleet accounts were retained bythe Phoenix branch.Respondent explains that the merger of retail andfleet sales under the same chain of command andaccounting books through the branches created aproblem of "accountability" wherein company offi-cials could not effectively trace profits and/or lossesto their original sources, namely, fleet or retail sales,and they were therefore unable to hold variousofficialsaccountable for the respective areas ofresponsibility. It was necessary to remove the fleetsales from the branch operation. Respondent con-tends that this change involved a substantial, shift inassets away from the branches and therefore was sucha fundamental change in the Company's asset struc-ture that to require it to bargain about that decisionwould significantly abridge-its freedom to invest itscapital and manage its business.The General Counsel contends that the so-calledshift inRespondent's branch asset base merelyamounted to- a change in bookkeeping within themarketing department designed primarily to improvethe previous problem of profit-and-loss accountabili-ty and was not a fundamental change in Respon-dent's capital structure.The Administrative Law Judge concluded thatRespondent was not required to bargain about itsdecision to remove the fleet account work and jobclassification from the unit. Relying on the factorsoutlined in the Supreme Court's decision inFibre-board, 2he reasoned that Respondent had made a"fundamental change in the basic operation of itstruck division"; the decision involved a substantialshift in the Company's assets from branch operationsand new investment of capital in used-truck centers;and the underlying factors which led Respondent tomake the' decision were not factors which could beresolved in the collective-bargaining process.HeIThe Phoenix branch is oneofthree at which the employees are2Fibreboard Paper Products Corp. v. N L.RB., 379 U S 203 (1964)organized.227 NLRB No. 19 86DECISIONSOF NATIONALLABOR RELATIONS BOARDfound the changes here akin to the situation inGeneralMotors Corporation, GMC Truck & CoachDivision,3which involved the sale of a facility toanother company.We agree with the General Counsel 'that thechanges made by Respondent are accounting andadministrative in nature and are at the most whollyinternal realignments of capital. They do not involvethe termination, relocation, liquidation, closure, orsale of any of Respondent's activities, nor the sale ofassets,basic capital reorganization, or significantinvestment or withdrawal of capital by Respondentsuch as that inGeneral Motors, supra.In our view, theAdministrative Law Judge and our dissenting col-league incorrectlyassumethat Respondent's decisionto remove the fleet account executive and certain unitwork from the Phoenix branch was a necessaryconsequence of the readjustments it instituted on anationwide basis and that ordering Respondent tobargain about removal of the fleet account classifica-tion and work from the Phoenix branch is tanta-mount to ordering Respondent to bargain over thedecision to restructure its national administrativemarketing operations. On the contrary, nothing in therecord supports the view that retention of fleetaccount executives in the Phoenix bargaining unitwould have precluded the effective institution ofRespondent's new marketing philosophy. In fact, therecord shows that it is- entirely possible that Respon-dent could have instituted all the accounting andadministrative changes which it instituted at thenationwide level, including the creation of used-truckcenters,4from the Phoenix bargaining unit andwithout the need to remove fleet account activitiesfrom the Phoenix branch. This is evidenced in part bythe fact that a portion of the fleet accounts continuesto be handled by unit employees under the control ofthe branch manager and is thus carried in the so-called branch asset base.Finally, the Administrative Law Judge assumedthat, since the motivating factors behind Respon-dent's changes did not involve labor costs, nothingcan be achieved through collective bargaining. Onthisbasis he distinguishedStone & Thomas,5andBurroughs Corporation,6which we think are applica-ble to the instant case.In our opinion, the Administrative Law Judgeviewed too narrowly the teaching ofOzark Trailers,Inc.,7that, through bargaining, ideas are born andcompromises and accommodations made that mightpersuade an employer to abandon its plans. Thechanges made by Respondent, though not motivateda 191 NLRB951 (1971).9The Administrative Law Judgemakes muchof the shiftin assetsrequired to create the newused-truckcenters.We notethat there is noevidencethatthe Union sought bargaining regardingthe creation of used-truck centers nor does the complaint allege a violationwith respect theretoby labor cost- problems, certainly have an impact onthe earnings of bargaining unit employees which isclearly the substance of collective bargaining.Accordingly, we conclude that Respondent's failureto bargain as to the decision to remove the jobclassification of fleet account executive from thebargaining unit and to remove most of the fleetaccountwork constituted a violation of Section8(a)(5) and (1).THE REMEDYWe have found that Respondent violated Section8(a)(5) and (1) by unilaterally deciding to remove thejob classification of fleet account executive from thebargaining unit and to remove the fleet account workwhich was previously performed by employees in theunit, resulting in loss of commissions to unit employ-ees on fleet sales. We shall order Respondent to ceaseand desist from taking the aforementioned action orotherwise making unilateral changes in the employ-ees' termsand conditions of employment withoutconsulting their designated bargaining agent. In orderto insure that there is genuine bargaining over itsdecision to remove the job classification of fleetaccount executive from the bargaining, unit and, toremove the fleet account work, we shall order theRespondent to restore thestatus quo anteby returningthe fleet account executive to the bargaining unit andrestoring the fleet account work to the unit employ-ees, and to fulfill its statutory duty to bargain. Weshall further order Respondent to compensate theunit employees for any loss of commissions on fleetaccount work they might have suffered by reason ofRespondent's unlawful refusal to bargain, Compen-sation shall carry interest at the rate of 6 percent perannum as setforth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,International Harvester Company, Phoenix, Arizona,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing and failing to bargain with SalesDrivers & Helpers, Local 274, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusivebargaining representative of the employees in the unitdescribed below, with regard to the decision and/or5 221 NLRB 573 (1975).6 214 NLRB 522 (1974).7 161 NLRB 561(1966). INTERNATIONALHARVESTER COMPANY87the effects on the unit employees of the Respondent'sdesire to remove the job classification of fleet accountexecutive from the bargaining unit and to remove thefleet account work which was previously performedby employees in the unit. The unit found to beappropriate for the purposes of collective bargainingis:AllRetail Sales Representatives and Fleet Ac-count Executives employed by the Respondent at317 S. 9th Avenue, Phoenix, Arizona; excludingoffice clerical employees, service station employ-ees, truck parts representatives, partsmen, partsdelivery drivers, guards, professional employees,supervisors as defined in the Act and all otheremployees.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Bargain, upon request, with the above-namedUnion as the exclusive representative of all employ-ees in the appropriate unit described above withregard to the decision and/or the effects on the unitemployees of the Respondent's desire to remove thejob classification of fleet account executive from thebargaining unit and to remove the fleet account workwhich was previously performed by employees in theunit and, if an understanding is reached, embodysuch understanding in a-signed agreement.(b)Return the fleet account executive to thebargaining unit, restore the fleet account work to theunit employees, and make whole the unit employeesforanyloss of commissions on fleet account workthey may have suffered in the manner set forth in thesection above entitled "The Remedy."(c) Post at its Phoenix, Arizona, branch copies ofthe attached notice marked "Appendix." 8 Copies ofsaidnotice, on forms provided by the RegionalDirector for Region 28, after being duly signed by anauthorized representative of the Respondent, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are -customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)'Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,8 In the event that thisOrder is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shallread "PostedPursuantto a Judgmentwhat steps the Respondent has taken to complyherewith.MEMBER WALTHER, dissenting in part:Contrary to my colleagues, and for all those reasonsarticulated by the Administrative Law Judge, I findRespondent was not obligated to bargain with theUnion over the decision to restructure its nationaladministrativemarketing operations, and thereforedid not violate Section 8(a)(5) by failing to so bargain.I think there are few decisions which are more atthe core of entrepreneurial control, and thus outsidethe bargaining relationship, than those dealing with acompany's consideration of its own marketing struc-ture, as here.Also, as the Administrative Law Judge noted, theunderlying factors which contributed to Respon-dent's decision had nothing to do with the Phoenixemployees' working conditions. Rather, they dealwith the pricing of the Company's product, not laborcost factors, clearly an issue of managerial responsi-bility and thus there would be little if any value fordiscussions at the bargaining table as the factorsinvolved in Respondent's decision could not beresolved in the collective-bargaining process.Lastly, the fact that some of the transferred-work isstill being performed at the Phoenix location does notaltermy feelings. It may well have been impossibleforRespondent to effect an immediate transition;and in any event such factors would be relevant tobargaining with respect to the effects of the decision,rather than to the decision itself.In essence,I think mycolleaguesfail to grasp thesignificance, of Respondent's decision here. As theBoard itself noted inGeneralMotors Corporation,GMC Truck & Coach Division: 9[D ]ecisions . . . in which a significant investmentor withdrawal of capital will affect the scope andultimate direction of an enterprise, are ` mattersessentially financial andmanagerial in nature.They thus he at the very core of entrepreneurialcontrol and are not the types of subjects whichCongress intended to encompass within "rates ofpay, wages, hours of employement [sic], or otherconditions of employment."Respondent's decision is clearly of a type which wasto "affect the scope and ultimate direction" of itsenterprise. It thus was not a bargainable decision.The effects of that decision are another matter andtheAdministrative Law Judge properly found theRespondent bound to bargain about them. I fear,however,my colleagues have gravely misconstruedof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "9 191 NLRB 951, 952. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's obligation in this matter by implicitlydecidingfor Respondent the alleged best manner inwhich Respondent could handle its problem in eachlocation. For such is the upshot of their mandate thatRespondent should have bargained here. With thetype of decision at hand, however,it isnot for theBoard to decide now how Respondent should havemost effectively proceeded. That decision was forRespondent and , I dissent from my colleagues'contraryconclusion.Accordingly,in agreementwith the AdministrativeLaw Judge and for the reasons he notes, I woulddismissthat' portion of the complaintalleging an8(a)(5) violation in Respondent's failure to bargainover the decision to remove certain work from thebargaining unit.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-tionsBoard found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice.We intend to abide by the following:WE WILL bargain, upon request, with SalesDrivers& Helpers, Local 274, affiliated withInternational Brotherhood of Teamsters, Chauff-eurs,Warehousemen and Helpers of America, asthe exclusive bargaining representative of theemployees in the unit described below, withregard to the decision and/or the effects on theunit employees of our desire to remove the jobclassification of fleet account executive from thebargaining unit and to remove the fleet accountwork which was previously performed -by employ-ees in the unit. The unit found appropriate for thepurposes of collective bargaining is:AllRetail Sales Representative and FleetAccount Executives employed by us at 317 S.9thAvenue, Phoenix, Arizona; excludingoffice and clerical employees, service stationemployees, truck parts representatives, parts-men, parts delivery drivers, guards, profes-sional employees, supervisors as defined inthe Act and all other employees.WE WILL return the job classification of fleetaccount executive to the bargaining unit, restorethe fleet account work to the unit employees, andmake whole the unit employees for any loss ofcommissions on fleet account work they may havesuffered by reason of our unlawful conduct withinterest at the rate of 6 percent per annum.WE WILL NOT refuse or fail to do the foregoingand WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.INTERNATIONALHARVESTER COMPANYDECISIONSTATEMENT OF THE CASEROGER B. HoLMES, Administrative Law Judge: Thecharge in this case was filed on December 1, 1975, by SalesDrivers & Helpers, Local 274, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union. Thecomplaint was issued on January 30, 1976, on behalf of theGeneral Counsel of the National Labor Relations Board,herein called the Board, by the Acting Regional DirectorforRegion 28. The complaint alleges that InternationalHarvester Company, herein called the Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the National Labor Relations Act,as amended, herein called the Act. The Respondent filed ananswer to the complaint and denied the commission of thealleged unfair labor practices.The hearing-was held before-me on March 25 and 26,1976, at Phoenix, Arizona. Briefs were timely filed by May7, 1976, by the General Counsel and by the Respondentand have been duly considered.'iOn May 13, 1976, a document entitled "Clarification of Facts" wasreceived from Respondent's attorney who indicated in his letter that serviceof the document had been made on counsel for the General Counsel. Thedocument pertains to what the Respondent's attorney asserts are certain"seriousmisstatements of the record" in the brief filed by the GeneralCounsel.On May 21, 1976, a motion to strike and return thedocument,wasreceived from the General Counsel and on the same date a response toGeneralCounsel'smotion to strike was received from Respondent'sattorney.Sec.102.42 of the Board's Rules and Regulations does not authorize theparties to file reply briefs with an Administrative Law Judge That section isin contrast to thb provisions of Sec 10246(d)(1), (2), and (3)and Sec.102.46(f)(1) and (2) which specifically authorize the filing of answering briefsto exceptions and cross-exceptions, respectively, beforethe Board.InJoseph E. Cole d/b/a J. E Cote, and Brook Farm Foods, Inc., andEdouard Cole,101 NLRB 1486, 1487, fn. 4 (1952), the Board affirmed theruling of theChief TrialExaminer who had denied a motion for permissionto file a reply brief before the Trial Examiner in thatcase.However, inCocaCola BottlingWorks, Inc,186 NLRB 1050(1970), the Board concluded "wecannotsay that theTrial Examiner abused his discretion in granting themotion"for leave to file a reply brief which was unopposed.In light of theCoca ColaBottlingdecision,I view the acceptance or rejection of Respon-dent's "Clarification of Facts" as a matter of discretion.I have decided toreject the document because it deals with matters which were already setforth and extensively argued in Respondent's original brief,and thereappears to be no necessity to grant reargument of the matter in light of theGeneral Counsel's brief I am placing that document and the subsequentlyreceived motion and opposition in the rejected exhibit file. INTERNATIONAL HARVESTER COMPANY89Upon the entire record 2 and based upon my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONits effects on unit employees, or whether the Union waivedits rights; and (5) after considering the foregoing, whetherthe Respondent by its actions since on or about November1,1975, engaged in unfair labor practices within the'meaning of Section 8(a)(1) and (5) of the Act.The Respondent has maintained at all times materialherein an office and place of business in Chicago, Illinois.Among other -facilities located throughout theUnitedStates, the Respondent has maintained 'a branch office at317 South Ninth Avenue in Phoenix, Arizona, where at alltimes materialherein it has been engaged in the sale andservice of trucks. 'During 'the 1975 calendar year, which period is represen-tative ofits annualoperations generally, the Respondent, inthe course and conduct of its business operations, pur-chased goods and materials valued in excess of $50,000which were used in connection with its sales and service oftrucksatitsbranch office in Phoenix, Arizona. TheRespondentcausedsuch goods and materials to be trans-ported ininterstatecommerce and delivered to its place ofbusinessinPhoenix,Arizona, directly from supplierslocated in States of the United States other than the State ofArizona. During the same period of time, the Respondent,in the courseand conduct of its business operations at itsbranch office in Phoenix, Arizona, had_ a gross volume ofsales in excess'of$500,000.Upon these admitted facts, I find that the Respondenthas been at all times materialherein an employer engagedin commercewithin the meaning of Section 2(6) and (7) ofthe Act.II. THELABOR ORGANIZATION INVOLVEDIt is admitted that the Union at all times material hereinhas been a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe principal issues, presented in this case are: (1)Whether the Respondent had a duty to bargain collectivelywith the certified Union with regard to the Respondent'sdecision to remove the job classification of fleet accountexecutive from the bargaining unit and to remove the fleetaccount work which was previously performed by employ-ees in the bargaining unit; (2) whether the Respondent hada duty to bargain collectively with the certified Union withregard to the effects on the unit employees of Respondent'sdecision set forth above; (3) assuming that a duty tobargain existed, whether the Respondent gave prior noticeto the Union and an opportunity to bargain regarding thedecision and/or its effects on unit employees; (4) assumingthat a duty to bargain existed and that the Respondent gavenotice to the Union, whether the Union requested theRespondent to bargain with respect to the decision and/or2Counsel for the General Counsel filed a motion to correct the record in14 instances.Because these items appearto be inadvertent clerical errors andbecause the motion isnot opposed, I hereby grant the General Counsel'sB.'The CertcationPursuant to a- Board-conducted election which was heldon May 23, 1975, the Regional Director for Region 28 onbehalf of the Board issued on June 3, 1975, a certification tothe Union in the following unit:AllRetail Sales Representatives . and Fleet AccountExecutives employed by the Respondent at 317 S. 9thAvenue, Phoenix, Arizona; excluding office clericalemployees,service stationemployees, truck parts repre-sentatives,partsmen, parts delivery- drivers, guards,professional employees, supervisors as defined in theAct and all other employees.On the date of the certification of the Union, there werefive retailsalesrepresentatives and two fleet accountexecutives in the bargaining unit. As of November 1, 1975,there were still fiveretail salesrepresentatives in the unit,but only one fleet account executive whose name is BillTopf. The other.fleet account executive, Dick Buettner, hadresigned in the interim.A separateelection wasalso held on May 23, 1975,involving a unit of Respondent'spartsmenand partsdelivery drivers. A separate certification was issued to theUnion as the representative of the employees in that unit.The parts employees, however, are not involved in thisproceeding, but negotiations between the Respondent andthe Union were being conducted contemporaneously, butseparately, in the parts unit and thesales unit.C.The NegotiationMeetings in August andSeptember 1975At the outset it should be noted that this is not a surfacebargaining case and, thus, it is unnecessary to delve into allof the topics which were discussed by the parties duringtheir contract negotiations. The parties stipulated that therewas no mention of the removal of the fleet accountexecutives from the Phoenix branch at the first twomeetings between the parties.The first negotiation session was held on August 4, 1975,at which time the Union submitted two contract proposalsto the Respondent for consideration. One proposal con-cerned the sales unit and one concerned the parts unit. Theparties discussed both proposals that day and adjournedwith the, understanding that the Respondent would studythe matter and prepare counterproposals. On August 11,1975, Robert Graham, who was the assistant manager ofthe corporate labor relations department of the Respon-motion except as to the fifth proposed correction in his motion. Thatproposed correction will be made at p. 29 of the transcript rather than p. 22as stated in the motion. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDdent, wrote a letter to the Union and suggested that theparties meet again on September 4 and 5, 1975.3The parties did meet as planned on September 4 and theRespondent presented to the Union counterproposals inboth units. The unit description in the sales unit counter-proposal was the same as the certified unit, which includedfleet account executives. In discussing the sales unitcounterproposal,Graham said, among other things, thatthe truck division of the Respondent was having consider-able money troubles and at that point in time an intensestudy was going on in Chicago in the truck divisionconcerning new sales and commission arrangements. Theparties discussed contract proposals that day and resumedthe morning of September 5. The meeting on September 5lasted only 10 or 15 minutes because the union bargainingrepresentatives walked out of the meeting.D.The Telephone Conversations in October 1975There were three telephone conversations in October1975 between Assistant Manager Graham and AnthonyVavrus, who is a representative of the Western Conferenceof Teamsters in Burlingame, California. Vavrus initiatedthe conversations on October 16 and 28, and Grahaminitiated the telephone call on October 31 .4Vavrus had not previously been a participant in contractnegotiationsbetween the parties concerning the Phoenixbranch. The Charging Party asked Vavrus for his assistancein trying to get the parties back together and into a meeting.Therefore, on October 16 Vavrus telephoned Graham inChicago and explained that he was acting as an "intermedi-ary" and that perhaps someone who had not been involvedmight be more successful in arranging a meeting betweenthe parties. During that conversation Graham and Vavrusagreed that the parties would meet on November 4 and 5,1975.On October 28 Vavrus telephoned Graham once againand during that conversation they agreed to take up firstthe parts unit and then the sales unit in November.On October 31 Graham telephoned Vavrus regarding thenationwide corporate decision which would have an effecton the Phoenix branch. That call was precipitated by ameeting which had been held that morning among Benja-min L. Mercer, who was manager of branch operations ofthe truck division of the Respondent; Graham; the personwho was to replace Graham after his retirement from theCompany; and one of the Respondent's house counsel inChicago. Graham gave the following detailed account ofthe October 31 conversation with Vavrus:I reached Tony on the telephone and I told him that Ifelt that as one organization we've been dealing with theWestern Conference since 1953, in regional contractsand othermatters.And I felt that I should tell him thatthiswas a nationwide corporate ' decision. And that itwas goingto be implemented in November, and that itwould affect the branch and the bargaining unit at3 The findings of factin this sectionare based on exhibits,a stipulation,and the account givenby Graham, who relatedthese eventsin greater detailthan did Thomas Donnelly, who was one of theassistant business agents ofthe Union untilFebruary 22, 1976 I found Graham's testimony to be themore reliable and morecomplete account.Phoenix, and also the branches- at Seattle, Tacomawhere we had contracts with Local 882. -Iwanted to reassure him of the fact that this was notdone in some vindictive way to punish anybody inPhoenix. But it was a national program that was beingimplemented throughout our sales organization, nation-wide.And that one of the by-products of this implementa-tion would be, certainly, the disappearance of the fleetaccount executive job in Phoenix.And I also told him that it was our intention that Mr.Topf would be offered certain opportunities.I did tell him that I would hope that because this wasFriday and we were scheduled to meet on Tuesday, thatitwould not really be a matter of -Iwasn't really asking him to call Mr. Donnelly andshake the trees and get the troops all disturbed. That wecould do that across the table. And. that I would makethat announcement across the table.But I just wanted to reassure him that this was goingto happen. And it was not for a vindictive purpose.As I recall, his comments were something to theeffect that your timing is terrible and we'd rather youdidn't have to do it. But I assume that you have to dowhatever you have to do. And see you in Phoenix.Vavrus' recall of the October 31 conversation with Grahamwas:Idon't recall the exact words, but the gist of it wasthis:That he was calling me as a courtesy to let meknow that effective November 1, it was company policynationwide to eliminate fleet account executives. Hesaid also- And this is not necessarily the sequence inwhich he said these things, but this is what he said. Hesaid he believed there would be one person in Phoenixaffected and one probably in Seattle.I asked him if fleet account executives were includedin the unit in which the election had been held.And he said, yes.My reaction was that this was pretty lousy timing,particularly in view of the difficulties they were havingin negotiating the salesmen contract.He also asked me not to mention this to anybody,because I assumed he wanted to make the announce-ment himself on the meeting of the 4th or 5th.And he, I guess because it was effective the next day,November 1st. I don't know what reason. But he askedme not to tell anybody about it and I did not.When he was questioned as to why he did not raiseobjections with Graham at the time of the October 31 call,Vavrus explained:I suppose the reason I didn't raise more strenuousobjections was that I was completely unfamiliar. I wasnot involved in the negotiations. I had no idea what the4The findings of fact in this section are based both on the testimony ofGraham and the testimony of Vavrus. There are minor variations in theirrecall of this senes of events,but as to major points they did not contradictone another. INTERNATIONALHARVESTER COMPANY91issueswere,what had been discussed in the priormeetings,what the proposals were from either side, etcetera.I had no idea what had taken place in priormeetings,as far as the negotiations were concerned.That's probably the basic reason why I didn't raisestronger objections.Vavrus explained at the hearing that he had not beenauthorized in any way to bind the Charging Party to acontract or to make concessions on behalf of the ChargingParty.He said that Local 274 had not given a power ofattorney to the Western Conference of Teamsters. At thestart of the November 4 meeting he explained to the partiesthat he had arranged the meeting and would attend onNovember 4 and 5, but that he would not be the spokesmanforLocal 274. He said that Assistant Business AgentDonnelly would be the spokesman because these werenegotiations with Local 274 and not with the WesternConference of Teamsters. I found Vavrus' testimony to becredible in this regard and consistent with the role heplayed in setting up the November meetings after thewalkout by the Local 274 representatives at the September5 meeting. Accordingly, I have accepted his testimony withrespect to his lack of authority in Local 274 negotiationswith the Respondent.E.The November1975Meetings and RelatedEventsContract negotiations between the parties resumed asplanned on November 4 with a discussion of a contractcovering the parts unit. The morning session was devoted toproposals concerning that unit. At the afternoon session onNovember 4, Graham presented a new contract proposal tothe Union. The new proposal from the Company describedthe bargaining unit as including "all retailsalesrepresenta-tives" at the Phoenix branch and did not mention the fleetaccount executive job classification.Graham explained to the Union that the new contractproposalwas based upon a new organization of theCompany.5 He said that the national and fleet accountswere being removed from the branches of the Company ona nationwide basis and not just in the Phoenix branch.Graham said that the same criteria would apply to theremoval of those accounts from the Phoenix branch as werebeing used by the Company throughout the United States.As a result of this, Graham stated that the fleet accountexecutive position which was then held by Bill Topf wouldbe eliminated from the Phoenix bargaining unit. There wasno vindictiveness in this, Graham emphasized to the Union.He said Topf would be given the opportunity to be5 1 have credited the testimony given by Graham with regard to themeetingson November 4, 5, and 20, 1975, because he impressed me as theone who was giving the complete and accurate account of these events As Ihave indicated earlier, I have previously relied upon his detailed accounts ofpoor events.Graham has many years of experience in labor relations andwas planning to retire from the Company within a matter of 35 days after theheating inthis case. Perhaps because of his long experience, Graham wasable to recallthese matters in a clear and coherent manner.Graham, Vavrus, Donnelly, and Jack Schump, the Phoenix branchmanager ofRespondent,all saidthat the announcement of the removal ofthe fleet accounts was made atthe November 4 bargainingsession. I am notunmindfulthatKenneth Nelson and Jack Grossing, two retail sales--'esentatives,placed theannouncementas occurring on November 5. 1interviewed by the Oakland, California, region as to hisdesire tobe a fleet salesmanfor that region, which mightinvolve a move to Los Angeles, California, or possiblyremaining in Phoenix. Graham said that Topf could remainin the bargaining unit as a retailsalesman, or he.could retirefrom the Company since he was eligible to do so. Grahamrecalled that the Union concurred that this was a decisionwhich Topf would have to make.Graham said that a retailsalesrepresentative,KenNelson, turned to AssistantBusinessAgent Donnelly andsaid, "They can't do that. They can't do this, can they?"Donnelly replied, "You heard the man say it was nation-wide." 6Graham also testified that at the same meeting thatafternoon of November 4 the Union inquired what the"yardsticks"were which Graham had referred to withregard to the removal of the fleet accounts. Graham turnedto Bud Farrell, the manager of the branch operations forthe western region in Oakland for the Respondent, to replyto the Union's inquiry. Farrell explained what the "yardst-icks" were, but that explanation apparently did not satisfythe union representatives. Graham said that either KennethNelson or Jack Grussing, who were retail sales representa-tives attending the negotiations on behalf of the Union,stated "[W]ell, now that we've heard that, what does itreally mean? What is the impact on the Phoenix branch?"Farrell was unable to respond to the Union's request atthat time. He explained at the meeting that he would haveto go to the branch and go over the records with the branchmanager,Jack Schump, and "make a determination."Graham explained to the group that Farrell had just arrivedin Phoenix that morning and therefore he had not had anyfree time.Graham outlined other topics which were covered innegotiations that afternoon which included the new salescommissioncontract for nonunion salesmen at otherbranches and the health and welfare plan. Graham saidthat on November 5 the parties negotiated concerning acontract for the parts unit.The parties stipulated that the decision to transfer thefleet accounts from the branches was a firm decision andthatGraham did not come to Phoenix with authority tonegotiate that decision. The stipulation specifically per-tained only to the decision itself and not with regard-to anybargaining about the effects of that decision. The partiesalso stipulated that, as of sometime in early November1975, the branch manager of the Phoenix branch no longerhad any authority over the fleet account operations, that is,the fleet account executives who previously had workedunder the branch manager.have credited Graham's versionand his statement as to the timingwhich isconsistent with the recall of Vavrus, Donnelly, and Schump.sSchump's account of these remarksis closeto the account given byGraham. Donnelly was not positive as to what was said Nelson pointed outthat this occurreda long time ago,but his recollection was that he objected:"I saiditwasn'tright, how can they do ito" Nelson stated that Grahamresponded that he had sound legal advice thattheycould do it. Nelson couldnot recall anycommentby Donnelly. Another retail sales representative inattendance at the meeting,Jack Grassing, recalled Nelson's making anobjection, but he did not recallany commentby Graham or by Donnelly Asindicated above, I have credited Graham's account for the reasons previous-ly stated 92DECISIONSOF NATIONAL LABORRELATIONS BOARDFollowing the November 4 meeting, Schump had aconversationwith Topf in Topfs automobile as they rodeto the branch office from the motel where the negotiationshad taken place that day.7 At that time Schump informedTopf that the Company had a new concept for handlingfleet accountsand that the Company was going to separatefrom the branches the following: all of the leasing dealers;all of the accounts with 100 or more trucks; and all of theaccounts engaged in activities in two or more States. Topftestified that Schump told him that this was going to beeffective in all of the 48 contiguousStates.Schump alsoadvised Topf that Tom Holt, manager of fleetsales inOakland, California, would like to talk with Topf about thejob. In,responseto Topf's inquiry, Schump made it clearthat he was not offering the job to Topf. Topf said that hewanted moredetails and would be interested in talking withHolt.Topf did talk with Holt for several hours the nextmorning.However, prior thereto he advised both AssistantBusinessAgent ' Donnelly and Retail Sales RepresentativeGrussing by telephone the night before of the offer. Topfdid so because he had been scheduled to attend thebargainingsession asone of the union representatives andhe wanted them to be aware of the -situation. He alsodiscusseditat breakfast on November 5 with Vavrus,Donnelly,Grussing,Nelson, and Ollie Lyons, a retailsalesman.Topf said that Holt told him substantially whatSchump had told him- the day before and added that hewould tentatively operate from his home in Phoenix, but hecould not rule out the possibility that he` would worksometimesout of Los Angeles or Oakland. Holt told himthat he would work directly under Holt and that hisconnection with the Phoenix branch would be severed.Topf accepted the offer thatsameafternoon.Still later on November 5, Schump, Farrell, and Holt metto goover the accounts in the Phoenix branch to see whichones shouldbe assignedto Topf.8 A list was prepared whichSchump described as being a worksheet, Schump statedthat the list was not fmal. Schump said that "[w]e looked ateach customer and decided who was best equipped tohandle a customer." The criteria used for the fleet execu-tive'saccountwas one where the customer operatesnationwide, a national fleet in two or more States,a leasingdealer,or a large fleet of more than 100 trucks. Theworksheet was discussed with Topf on November 6 anddiscussedwith the retailsalesrepresentatives on November7.At the November 7 meeting at the branch the retail salesrepresentatives individually protested the removal fromthem of accounts which they had previously serviced. Thecriteria for removing an account from the retail salesrepresentatives and giving the account to Topf as the fleetaccountexecutivewas not mechanically applied. AsSchump earlier pointed out, they also considered who wasbest able to handle the' customer. Accordingly, JackGrussing was permitted to retain a large account identifiedas the, Salt River Project account because Grussing hadbeen the person who had initially sold that account.zThefollowingis based on the testimony of Topf and Schump.The following is based on the testimony given by Schump and by Riley.9 In an earlierredistribution of fleet accounts after DickBuettnerresigned,Nelson hadbeenthe primary beneficiary of that allocationbecauseAt the hearing, one of the retail sales representatives, RoyRiley, explained that the salesmen were paid a salary pluscommission and he estimated that approximately 10percent of his earnings had been derived from fleetaccounts.9On November 11 Topf began servicing his accounts as afleet account executive under the Oakland region.l° Hisnew contract was with the Oakland region rather than thePhoenix branch. Topf said that he worked out of his homein Phoenix and paid the Phoenix branch for the use of anoffice there and certain services provided to him such asanswering his telephone and accounting matters. In his newposition Topf said that he began signing bids; passing onwarranty work; and making decisions on the price to use inhis bids.He began handling matters directly with theOakland office regarding discounts and special conces-sions.There was still one more meeting in November 1975whichwas variously described as an "air-the-gripes"meeting. It was not intended to be a formal negotiationsession although the meeting was initiated by a request toSchump from AssistantBusinessAgent Donnelly to meetwith all of the retailsalesrepresentatives present. Grahamemphasized that it was not a negotiation session, butinstead an "air clearingsession" with all of the salesmenpresent. Graham said that Donnelly opened the meeting bysaying that "this was a meeting whereby everybody couldsitface-to-face and let their hair down. And maybe wecould find some solutions by airing our complaints."Severalwitnesses, including Graham, described whattook place at the meeting which was held on November 20,1975.However, the most reliable and most completeaccount of that meeting is set forth in the written reportwhich Graham made after the meeting. A copy of thatreport was introduced in evidence at the hearing. It states:At the request of Teamsters Local 274 we agreed tomeet at 1:00 p.m. on November 20. Present for theUnion were Tom Donnelly,BusinessAgent and sales-men Ken Nelson, Jack Grussing, Ray Riley and OllieLyons. For the Company was Jack Schump and thewriter.Donnelly opened up with a short talk in which hepointed out our inability to reach agreement (areas ofearnings, health-security and pension) and felt that ifallsalesmen had a chance to speak up maybe some claritycould be gained.Then about one hour and fifteen minutes of discussiontook place in which the salesmen voiced the followingpoints.Unfair treatment over recent years.-Apparent lack of concern by management basedon a do-nothing attitude.(They feltBuettner'she received a majority of the accounts handled by former Fleet AccountExecutive Buettner.19The following is based on the testimonyof Topf. INTERNATIONAL HARVESTER COMPANYthreatened lawsuit should have brought a Region-al investigation.)Company should have waited at Phoenix until wereached agreement withsalesmenbefore with-drawing "fleet and national accounts."Unfair thatone man(Topf) should be withdrawnfrom unit and have accounts totaling 6000 ormore trucks while foursalesmenare expected totry and make a living out of about 1200 unitsapiece.Topf cannot possibly work all of his accounts.Questioned the intelligence of Company manage-ment.What about our Savings and Investment Pro-gram? (I answered that our offer to the Union didnot include continuing that program.)Several references to "didn't think we could dothis" (referring to SIP and Health-Security andthat N.L.R.B. has said we couldn't.)To Jack Schump and the writer these men wereexpressing their pent up frustrations. In a low key waywe tried to bring home to them that the Company alsohas a right to bargain, that while our offer of the unioninsurance planwas lessthan their present plan that theper month benefit under the Teamster pension wasgreater.We pointed out that the timing of the move onfleet andnationalaccounts was consistent nationwideand that they certainly weren't so naive as to believethat they could stop or impede a nationwide organiza-tional and structural change made for valid businessreasons.We pointed out that in our judgment TomDonnelly was not doing them 'anyfavor when he keepstelling them that Local 274s position is that they shouldbe entitled to retain the same Health-Security Programwhen he knew full well that the Regional Contract saidthey were not. We pointed out that if they wanted totalk labor contract, pension and welfare contracts, orthe individual account assignments that we were ready,willing and able. If they want to challenge the correct-ness of the Truck Division's new organizational struc-ture then we were just wasting our time. We pointed outthat if they were going to challenge the validity of ourRegionalWelfare Plan Contract through the N.L.R.B.then there was no point in our meeting as we would justlet our attorneys handle that problem.There was some antagonism voiced. Ollie Lyons said"Maybe well have to charge the brick wall." Brick wallmeaningthe Company. One could read into this a strikethreat:The Company representatives left and Donnelly statedhe would call me tomorrow.93F.Changesin theTruck DivisionThe origins of the changes in the Respondent's truckdivision,which began taking place on November 1, 1975,go back to the Atlanta experiment which the Companyundertook in 1974. John Davis, who has been with theCompany "for 37 years and whoismanagerof fleet andgovernmentmarketingin the truck division, explained:"Prior to the Atlanta experiment, if you will, or the testprogram in Atlanta, we had no means by which to reallyaccount for the result of our fleet activity." Davis said thatthe one word "accountability" explained the reason for theAtlanta experiment anti eventually the changes whichresulted at the Company.11In Atlanta the fleet sales were separated in 1974 from theretailbranch operations. In addition, used truck centerswere created apart from the branch where the trade-invehicles would be marketed. By separating these functionsfrom the Atlanta branch, Davis said that the Companycould then know what the costs were of thefleet sales beingmade and what the end results were of the used truckswhich the Company had taken in trade. Finally, theCompany for the first time would be able to determine whatpart the branch operations were playing as distinguishedfrom the fleetsalesand used-trucksales.Previously, all ofthose functions were combined in the branch operation.`Davis said that the Atlanta experiment was successful.Davis described a "dramatic reversal" in the Company'sfinances in 1975 as the Respondent began losing money atthe rate of $8 million to $10 million a month. Davis saidthat the Company realized that, if it was to continue as anongoing enterprise, changes would have to be made in theway the Company had marketed its product, includingchanges in fleet and Government sales and the handling ofused trucks. Davis stated: "That's what finally triggered it,we knew we were in trouble. We suspected we were introuble for a long time. And by mid-1975, we knew we werein deep trouble." Davis estimated that the truck divisionaccounts for between 40 and 50 percent of the totalworldwidesalesvolume of the Respondent.Davis said that each branch now has an asset base or somany capital dollars with which to operate. He said that thereturn on theassetsand the percent of profits to sales arenow the measure of a branch's performance, rather thansales volume as in the past. The prior emphasis had been onsalesvolume with the expectation that increasing thevolume of sales would correspondingly generate profits forthe Company.Benjamin L. Mercer, who has been with the-Company for25 years and who presently is the manager of branchoperations in the truck division, described the changeswhich took place on a nationwide basis.12 He said:Prior to August 1st, the regional manager, that's oneof any one of theregions,had complete control of allthe sales activities within his region. He had completecontrol of the assets of the branches. He had full andtotal responsibility for all activities within` his region.11The following findings are based on the testimony given by Davis.12The following findings are based on the testimony given by Mercer. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen the change was made, the regional managerthen had complete sales control. As far as the branchesand the dealers are concerned, the regional manager haswhat would be called contract control. Each dealershipis controlled by a contract with the company which isapproved by the regionalmanager.Obviously, theregional manager can only deal with a dealer,throughsalesefforts,and he can not force the dealer to doanything.But he triesto sell the dealer the variousprograms.As of the 1st of August, the reorganization - whenthe reorganization took place, the branches weretreated,from that point forward as dealers. Thebranches have a contract with the region. The regionalmanager has only sales responsibility at those branches.He does not have profit responsibility. He does not haveassetaccountability.He doesn't even have peopleaccountability. He is strictly a sales arm.At thispoint in time,the regions are treating thebranches and dealerships identically. When this movewas made, it was necessary to set up a separateorganization to watch the assets of the company.Mercer also pointed out that the Company's fleetbusinessis now being handled through fleet groups whichare controlled by fleet managers within the various trucksales regions.The fleet groups report directly to the regionalmanager rather than through the branch organization.Mercer has afield organization of eight managers of branchoperations. Those managers, in turn, are responsible formore than 140 branch operations which the Respondenthas throughout the country. These branch operationsmanagers report directly to Mercer and not through theregional offices of the Company. The branch operationsmanagers have the responsibility for asset control in theirbranches. The local branchmanager, such as Jack Schumpin Phoenix, has the responsibility for the operations at thelocalbranch.The difference between a dealership and a branch wasexplained by Mercer, who described a dealer as being anindependent outlet for the Company's truck line.' It isindependently owned and financed and has no ties with theRespondent other than its sales agreement.A branch, ofcourse, is part of the Respondent's business and is financedwith the Company's own money. If a particular branchoperation does not perform well, then Mercer has theauthority to close the branch. He gave two specificexamples of branches which he had already closed sinceNovember 1, 1975, and also named three other brancheswhich were to be closed in March 1976.He also named onebranch which had been changed to a dealership. Hepointed out that there were approximately 149 branches inthe UnitedStates atthe time of the hearing and 11 partsand service stores which had been converted from formerbranch operations. With regard to the closing of branches,he said that there were"18 more to go."In a similar manner to Davis,Mercer indicated that theRespondent had been a manufacturing oriented companywith an emphasis on volume sales.He explained:Prior to the changeof November 1st, the companywas, well,it really still is; but we are and always havebeen a manufacturing oriented company with littleemphasis placed on the branch operations, as far asprofitability is concerned.We wanted them to make a profit, but the primefunction for years has to been to push the units and theparts sales through the branch. Since the change,because of the economic conditions that we foundourselves in, a $92 million loss, it became imperativethat we change our philosophy. And instead of control-ling our retail operations based on whatthe factorywould produce for us, we now have asset managementand accountability.Where, if a branch does not order atruck, the branch will not be forced to take a truck.This is a completely new philosophy in our division.Thismeansthat a branch manager today can controlor has the ability to control or the authority to controlhis own destiny. Up to this point, the branch managerwas at the mercy of the regional manager who was atthemercy of general office, if you will. So that thebranch manager might make a decision that could bereversed immediately by a superior.Today, the branch manager is accountable for theassetsof his branch and that branch operation. And ifhe elects not to stock a truck, that's his business. He willnot be criticized for it. He will be criticized severely forlosingmoney, or bad management, not properly han-dling his inventories, not a satisfactory return on theassets employed; but he will not be criticized because hefails to order a truck on a specific program.Retail sales generally have been more profitable to theCompanythan fleet sales.Mercer stated that most fleetsales require that special equipment be installed on thevehicles and generally there is a time lag between thereceipt of the fleet order and the delivery of the trucks. Hesaid that the delay in delivery can be as long as 2 years,which eliminates any profit to the Company in thatparticular sale. For example, the Company may have towait on deliveries of equipment from suppliers.Under the old system of emphasis on sales volume andunit sales,a branch manager could even receive incentivepay and a maximum bonus based on the volume of businessdone at his branch even though the branch itself was losingmoney. Under the new system, Mercer said this could nothappen.He said that the new incentive system is"based onthe return on profits,and the return on assets, and his use ofthose assets. It has nothing whatsoever to do with volume."At the end of the fiscal year 1975, the Respondent had$345 million in branch assets. The Company's fiscal year1976 began on November 1, 1975. At'the end of the first 4months of fiscalyear1976, the Respondent had reduced itsbranch assets to $180 million.Mercer said that a number offactors resulted in the reduction of branch assets. Hepointed to the closing of some branches which were notprofitable; the disposal of property where some brancheswere to be relocated; reduction in inventories at thebranches; and the elimination of the fleet business from thebranches. The financial results had also turned aroundfrom the substantiallossesof 1975. At the end of the first 4months of fiscal year 1976, Mercer said that branchoperations showed a profit of $925,000. As in the Atlantaexperiment,the Respondent has begun establishing used INTERNATIONALHARVESTERCOMPANYtruck centers, which are -separate from the branches, tohandle thosesales.Mercer said that the Respondent stillemploys about 5,000 retailsalesrepresentatives at itsbranches.G.Analysis and ConclusionThe threshold issue is whether the Respondent had a dutyto bargain collectively with the Union with regard to itsdecision to remove the job -classification of fleet accountexecutive from the certified bargaining unit in Phoenix andto remove the fleet account work from the Phoenix branchunit which is represented by the Union. The fact that theprecipitating event was a nationwide decision in scopewould not necessarily mean that the Respondent was freeto make such a decision unilaterally insofar as it applied tothe Phoenix bargaining unit: To take a less complicatedexample, if the Respondent had decided on a nationwidebasis to reduce the base salary of its retail sales representa-tives to a lower figure than at present, Respondent wouldnot be free to do so unilaterally with regard to the retailsales representatives in the bargaining unit at Phoenix. TheRespondent would still have an obligation to bargain withthe Union concerning the wages to be paid to the salesmenat Phoenix. Thus, the fact that the decision was nationwidein scope, standing alone, does not resolve the issue.Both parties cite in their briefs,inter aliq,the landmarkFibreboarddecision -from the Supreme Court and analyzethe holdings-therem.13 Needless to say, while both partieswould applyFibreboardto this case, they view it fromdifferent perspectives and therefore reach opposing results.WhileFibreboardinvolved the subcontracting of unit workto another employer, which is not the case here, I agree withthe parties that the rationale and principles ofFibreboardare applicable to this case. In that decision the Courtstated:The facts of the present case illustrate the proprietyof submitting the dispute to collective negotiation. TheCompany's decision to contract out the maintenancework did not alter the Company's basic operation. Themaintenance work still had to be performed in theplant.No capital investment was contemplated; theCompany merely replaced existing employees withthose. of an independent contractor to do the same workunder similar conditions of employment. Therefore, torequire the employer to bargain about the matter wouldnot significantly abridge his freedom to manage thebusiness.The Company was concerned with the high cost of itsmaintenance operation. It was induced to contract outthe work by assurances from independent contractors,that economies could be derived by reducing the workforce, decreasing fringe benefits, and eliminating over-time payments. These have long been regarded asmatters peculiarly suitable for resolution within thecollective bargaining framework, and industrial experi-ence demonstrates that collective negotiation has beenhighly successful in achieving peaceful accommodationof the conflicting interests. Yet, it is contended that95when an employer can effect cost savings in theserespects by contracting the work out, there is no need toattempt to achieve similar economies through negotia-tion with existing employees or to provide them with anopportunity to negotiate a mutually acceptable alterna-tive.The short answer is that, although it is not possibleto say whether a satisfactory solution could be reached,national labor policy is-founded upon the congressionaldetermination that the chances are good enough towarrant subjecting such issues to the process of collec-tive negotiation.It is significant to the issues in this case that the SupremeCourt inFibreboardmentioned, among others, thesefactors: (1) the company's decision to subcontract themaintenance work at its manufacturing plant in Emeryvilledid not alter the company's basic operation; (2) theFibreboard Company did not contemplate any capitalinvestment in that matter and, therefore, bargaining aboutthe decision would not significantly abridge the company'sfreedom tomanage itsbusiness; and (3) the underlying-matters which induced the Fibreboard Company-to makethe decision to subcontract the work - reducing the workforce, decreasing fringe benefits, -and eluninatmg overtimepayments - were "peculiarly suitable for resolution withinthe collective bargaining framework" and experience hasshown that negotiation "has been highly successful" inaccommodating the conflicting interests.In the instant case the Respondent's decision did make afundamental change in the' basic operation of its truckdivision. Bearing in mind that the truck division representsbetween 40 and 50 percent of the total worldwide sales ofthe Company, it seems apparent that substantial losses inthe truck division would have a profound effect on theRespondent's financial situation. As described by Davisand Mercer, the Company's earlier emphasis had been onselling a large volume of trucks: The anticipation was that,with a- sufficiently large volume of sales, profits wouldsurely be generated. Not until the Atlanta experiment in1974 did the Respondent have a clear breakdown of retailsalesat the branch level as distinguished from fleet salesand used-truck sales. The substantial losses incurred by-theCompany on a monthly scale of $8 million to $10 million in1975 gave added urgency to a basic change in theCompany's operations.The changes in the operation of the truck division werenot merely bookkeeping changes or administrative changes.The changes involved a substantial shift in the Respon-dent's assets away from its branch operations. In, only 4months' time, the branchassets werereduced from $345million to $180 million. Several branches were closedduring, that period of time and more are scheduled to beclosed under the Respondent's new formula of examining abranch's performance by the profits it returns on the assetscommitted to that branch. This-as a sharp departure fromthe Respondent's former emphasis on volume sales in thebranches. Additionally, the Respondent has made a newcommitment of its capital to the creation of used-truckcenters to handle the resale of vehicles which have been13Fibreboard Paper ProductsCorp v. N L.RB,379 U.S. 203(1964). 96DECISIONSOF NATIONALLABOR RELATIONS BOARDtaken in trade. Branches are now concentrating on the retailsales aspect of the business instead of fleet sales or used-truck sales. As noted above, this has resulted in a significantshift in the Company's assets away from its branchoperations and investment of its capital in the used-truckcenters. In these particular circumstances, bargaining aboutthe decision to withdraw its assets from its branches andinvest its capital in other facilities would have a significantabridgement on the Company's freedom to invest its capitaland to manage its business.Itshould also be noted that the Supreme Court inFibreboardpointed to the fact that the matters whichinduced that company to make the decision to subcontractthemaintenance work were matters which could beresolved in the collective-bargaining process. The Courtenumerated such matters as reducing the work force,decreasing fringe benefits, and eliminating overtime. Thosefactors are not present in this case. The underlying factorswhich precipitated the decision by this Respondent havenothing to do with the wages, hours, or working conditionsof employees in the Phoenix branch.14 The underlyingfactorshere involve the nature of fleet sales - thecompetitive pricing; the need for special equipment on thetrucks; the problems of obtaining the equipment fromsuppliers; the time lag factor from receipt of the order todelivery of, the vehicles to the customer; and disposal oftrade-ins at a price which will not result in a loss. These arefactorswhich deal primarily with the pricing of theCompany's product -and with procurement of parts fromsuppliers. These are not labor cost factors - such as thesize of the work force, the amount of fringe benefits, andovertime - which the Court pointed out were matters forcollective bargaining.InStone &. Thomas,221 NLRB 573 (1975), the Boardobserved: "If the parties are bargaining in good faith overthe decision to transfer the work, a union may be willingand able to make concessions in behalf of the employeeswhich will enable the employer to avoid transferring thework." Unlike the situation inStone & Thomas,the factorsin this case which gave rise to the decision to remove thefleet sales were factors over which the Charging Partywould have no control - pricing of the employer's productand procurement of supplies. The Union would not be in aposition to make "concessions" regarding these factors andthe nature of fleet sales. It was clearly not the labor costs inPhoenix which led the Respondent to make its nationwidedecision. In view of the foregoing, I find theStone &Thomasdecision and the Board's decision inBurroughsCorporation,214 NLRB 571 (1974), to be distinguishablefrom the present case.15 'The Board has given consideration to such factors as asignificant investment or withdrawal of capital, amongothers, in weighing whether the decision fell within thescope' of entrepreneurial control. InGeneral Motors Corpo-14Moreover, it is noteworthy, although clearly not determinative in this8(a)(5) context, that there is no allegation nor evidence that the Respondent'sdecision was based on anything but valid economic considerations Theevidence is persuasive and convincing that the Respondent reached itsdecision solely on economic factors and not in retaliation for its Phoenixemployees' having selected a union to represent them in collective bargain-ing.ration,GMC Truck and Coach -Division,191NLRB 951(1971), the Board stated:We believe, however, that this issue is controlled by terationale the courts have generally adopted in closelyrelated cases, that decisions such as this, in which asignificant investment or withdrawal of capital willaffect the scope and ultimate direction of an enterprise,arematters essentially financial and managerial innature. They thus lie at the very core of entrepreneurialcontrol and are not the types of subjects which Congressintended to encompass within "rates of pay, wages,hours of employment, or other conditions of employ-ment." Such managerial decisions ofttimes requiresecrecy as well as the freedom to act quickly anddecisively. They also involve subject areas as to whichthe determinative financial and operational considera-tions are likely to be unfamiliar to the employees andtheir representatives.While theGeneralMotorscase involved the sale of afacility to another company, the rationale appears to beapplicable here since there was a reallocation of theRespondent's assets involved in its decision which affectedthe scope and direction of the truck division. For thatreason, I conclude that this case is more akin toGeneralMotorsthan the Board's decision inBruce E. Kronenbergerand, Herbert Schoenbrod d/b/a American Needle & NoveltyCompany,206 NLRB 534 (1973).After considering the foregoing, I conclude that theRespondent was, not required to bargain with the Unionwith regard to its decision to remove the job classificationof fleet account executive and the fleet account work fromthe certified bargaining unit because: (1) the Respondent'sdecision did make a fundamental change in the basicoperation of its truck division; (2) the decision involved asubstantial shift in the Company's assets from its branchoperations and new investment of its capital in used truckcenters,which if the Respondent was required to bargainabout the decision, would be a' significant abridgement onthe Company's freedom to invest its capital and to manageitsbusiness; and (3) the underlying factors which led theRespondent to make the decision were not factors whichcould be resolved in the collective-bargaining process.Accordingly, I find that the Respondent did not violateSection 8(a)(5) of the Act in this regard and shall dismissthe allegations of the complaint which pertain to theRespondent's failure to bargain about the decision.Turning now to another matter of the Respondent'sobligation to bargain with the Union about the effects of itsdecision, the question of whether such an obligation existedis not in issue. At the hearing and again in the Respondent'sbrief it is conceded that the Respondent had an obligationto bargain, upon request, about the effects of the decisionon the Phoenix unit employees., Respondent contends,isAlso distinguishable is the Board's decision inThe University ofChicago,210 NLRB 190 (1974), enforcement denied 514 F.2d 942 (C.A. 7,1975)There the Board pointed out that the university simply transferred thesame work at the same location from one bargaining unit to another. Theonly significant difference was that the employees were represented by adifferent union which had a contract with wage rates as much as 80 cents anhour less than what they had previously enjoyed. INTERNATIONAL HARVESTER COMPANY97however, that the Union has never requestedbargainingwith regard to the effects of the decision and that "such anabsolute failure to request bargaining constitutes a waiverof bargaining rights on the subject"" Respondent points,inter alia,to the recent Board decision inGlobe-Union, Inc.,222 NLRB 1081(1976).In that case the Board found thatadequate notice of that Company's plan for reorganizationand possible reduction in the unit was given to the unionrepresentative on February 28, 1975, even though theconversationwas "off the record." The Board said:We also do not agree that the notice given in this casewas inadequate because the February 28 conversationwas "off the record." The fact that by so classifying theconversation Nelson would not be obligated to tell theemployee bargainingcommitteeand the added fact thatRoss may have wished the employees not to know of thelayoffs beforehand do not detract from the adequacy ofthe notice to the Union. Nelson was the designatedrepresentative of the Union with authority to deal withRespondent.Relying on theGlobe-Uniondecision and various casesinvolving agency questions, the Respondent urges thatTony Vavrus be found to be an agent of the Charging Partyand that notice to the Union be found in the October 31telephone; conversation between Graham and Vavrus. Inmy view, the evidence falls short of establishing that Vavruswas the agent of Local 274 with either real or apparentauthority toact asan agent. From the context of theOctober 1975 _telephone conversations between Grahamand Vavrus, I conclude that Vavrus made it clear that hewas actingas an intermediary to get the parties backtogether for negotiationmeetingsafter the Union's abruptwalkout from the September 1975 meeting. Graham indi-cated that the Company had had previous dealings with theWestern Conference of Teamsters and that was one of thereasons forhismaking the October 31 telephone call.Graham did not appear to be misled as to the role thatVavrus was playing in setting up the meetings. Unlike theGlobe-Unioncase,Vavrus was not "the designated represen-tative of the Union with authority to deal with Respon-dent." In any event, Vavrus made his status clear at theoutset of the negotiation meeting on November 4.While I have concluded that the telephone conversationon October 31 between Graham and Vavrus did not givenotice to Local 274 concerning the Respondent's decision, Ifind that the Respondent did give such notice to thedesignated union representatives and bargaining committeeon November 4. From that point forward it must bedetermined whether the Union made a request to bargainor waived its right to bargain on the effects. As the Boardobserved in theGlobe-Unioncase, the union representativethere did not put "Respondent's willingness to bargain to atest." Instead, the union representative in that case adheredto his positionthat the union's certification guaranteed thatthe work remain in the unit. The Board said: "At a timewhen it was incumbent on the Union to prosecute its rightto engagein collective bargaining overthe issue, it chose tolimitits reaction to protesting the actions taken, followedclosely by its filing of unfair- labor practice charges in theinstant proceeding." 16The Unionin this casedid not adhere to such anadamant position.Instead,one of the Union's negotiatingteam, either Nelson or trussing, asked Graham and Farrellas to what the impact would be of the, Company's decisionon the Phoenix branch. According to Graham, this oc-curred atthe bargainingmeeting onthe afternoon ofNovember 4. Graham indicated- that Farrell was unable torespond at that time because he would have to go to thebranch office and go, over the records with Schump andmake a determination.It seems tome that the request fromeitherNelson or Grussing as members of the Union'snegotiatingteam to know what the "impact"was going tobe on the Phoenix branch was tantamount to,a request forbargainingon the "impact or effects of the Respondent'sdecision as it applied to the Phoenix bargaining unit. Therequest wastimely made on the very same day that theUnion learned of the decision and the request was made ina contract negotiationsession fromone-of the members ofthe Union's negotiating committee.The request was madein the presence of the Respondent's chief negotiator,Graham, and other officials of the Respondent. Neverthe-less, theRespondent did not thereafter bargain with theUnion about the matter. The list of fleet accounts to beremoved from the bargaining unit was promptly preparedand discussed with employees, but there was an absence ofbargaining over the effects of the decision with the Union.While the meeting on November 20 with theretail salesrepresentatives and AssistantBusinessAgent Donnellycameclose to beinga bargaining session,itwas notintended to be one by the parties and it appears to havebeen moreaccurately described by the witnesses as anairing of gripes and complaints.As recently reiterated by the Board inKroehler Mfg. Co.,222 NLRB 1269 (1976):The Board and courts have repeatedly held that awaiver ofbargainingrights by a union will not be lightlyinferred and must be clearly and unequivocally con-veyed. [Citing:The Timken Roller Bearing Co. v.N.LR.B.,325 F.2d 746 (C.A. 6, 1963), cert. denied 376U.S. 971 (1964); cf.AmericanBuslines, Inc.,164 NLRB1055 (1967).]In view of the foregoing, I conclude that the Union didnot clearly and unequivocally waive its right to bargainwith the Respondent with regard to the effects of theRespondent's decision on the Phoenix bargaining unitemployees. Instead, I find that the Union made a requestfor bargaining on the impact or effects at the Phoenixbranch, but thatsuch bargainingnever took place. Clearly,the Union could have beenmore aggressive in asserting itsbargaining rights and in pursuing the matter, but itsperformance was not quite the "studied passivity" whichthe Respondent ascribes to the union negotiators. In anyevent, I conclude that the Union's conduct did not reachthe level of a clear and unequivocal waiver. Accordingly, Ifmd that the Respondent did fail to bargain with the Union16The Board citedAmencan Bushnes,Inc.,164 NLRB 1055 (1967).Unlike thepresent case,inAmericanBuslnesthe company gavethe union aweek's advance notice and invited discussionof any phaseof the situation 98DECISIONSOF NATIONALLABOR RELATIONS BOARDregarding the effects of its decision on the Phoenix unitemployees and thereby violated Section 8(a)(1) and (5) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, _ occurring in connection : with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free- flow ofcommerce.Upon.the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.InternationalHarvester Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.SalesDnvers & Helpers, Local 274, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act: 17All Retail Sales Representatives . . . employed by theRespondent at 317 S. 9th Avenue, Phoenix, Arizona;excluding office clerical employees, service stationemployees,-, truck parts representatives, partsmen, partsdelivery drivers, guards, professional employees, super-visors as defined in the Act and all other employees.4.At all times material herein, the Union has been, andis,the exclusive representative of all employees in theabove-described appropriate unit for the purposes ofcollective bargaining.5.By refusing and failing to bargain with the Unionregarding the effects on the unit employees of the Respon-dent's decision to remove the job classification of fleetaccount executive from the bargaining unit and to removethe fleet account work which was previously performed byemployees in the unit, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)and (5) of the Act;6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in'violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.[Recommended Order omitted from publication.]17 I have omitted the classification of"Fleet Account Executive" from thedescription of the unit inasmuch as that classification is no longer a part ofthe bargaining unit.